Citation Nr: 9911842	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  94-13 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from August 1943 to 
June 1946 and from September 1946 to September 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1991 rating determination 
of the San Diego Department of Veterans Affairs (VA) Regional 
Office (RO).  


REMAND

The veteran contends that she has PTSD as the result of an 
interrogation and other circumstances surrounding her 
dismissal from service in 1949.

The veteran's service personnel records include the report of 
proceedings of a board of officers convened to consider her 
dismissal from service in September 1949.  

In a VA Women Veterans Trauma Recovery summary dated in July 
1994, it was reported that the veteran had PTSD symptoms, 
which she attributed to a three hour interrogation she was 
forced to undergo in 1949.  It was reported that she had 
undergone treatment on five occasions since April 1994.  The 
records of this treatment are not part of the claims folder.

On VA examination in February 1998, the veteran was found to 
have some symptoms consistent with a diagnosis of PTSD, but 
was found to not meet all the diagnostic criteria for PTSD.  

The Board finds that it is necessary to remand this case in 
order to obtain pertinent treatment records and to clarify 
the veteran's diagnosis.  Accordingly, this case is remanded 
for the following:

1.  The RO should request that the 
veteran supply the names, addresses, and 
approximate dates of treatment, 
pertaining to all sources, VA or non-VA, 
inpatient or outpatient, who have treated 
her for psychiatric symptomatology since 
her separation from service.  After 
securing any necessary releases, the RO 
should obtain and associate with the 
claims file legible copies of the 
veteran's complete treatment reports that 
have not been previously secured.  
Regardless of the veteran's response, the 
RO should secure copies of all 
outstanding VA treatment reports, 
including all reports of treatment 
provided by the Women Veterans Trauma 
Recovery Program in 1994.

2.  The RO should then afford the veteran 
an appropriate examination to determine 
whether she currently has PTSD related to 
any stressor experienced in service.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  Any further indicated 
special studies to include psychology 
studies and PTSD sub scales should be 
conducted.

The examiner should report all Axis I and 
II diagnoses present, if any, discuss any 
psychosocial stressors, and resolve any 
conflicts found between the findings and 
the diagnostic findings noted in the 
evidence associated with the claims file.

If a diagnosis of PTSD is made, the 
examiner should specify (1) the stressors 
that support that diagnosis; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more inservice stressors.  The 
examination report should include the 
complete rationale for all opinions 
expressed.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  If 
there is a diagnosis of PTSD based on an 
inservice stressor for which credible 
supporting evidence has not been 
obtained, the RO should take appropriate 
action to obtain such credible supporting 
evidence.

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for PTSD, with 
consideration of all relevant laws and 
regulations to include 38 C.F.R. § 
3.304(f) and the diagnostic criteria of 
DSM-III-R and DSM-IV.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted. No action is 
required of the veteran until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


